Exhibit 10.6
AIR PRODUCTS AND CHEMICALS, INC.
OFFICER’S CERTIFICATE
I, Lynn C. Minella, Senior Vice President — Human Resources and Communications
of Air Products and Chemicals, Inc. (the “Company”), pursuant to the authority
delegated to me by the Chairman of the Company on 16 September 2004, do hereby
adopt the following amendments to the Air Products and Chemicals, Inc.
Retirement Savings Plan, as amended and restated effective 1 October 2006:

  1.   Section 2.38 is hereby deleted and replaced in its entirety by the
following:

2.38 Participant Investment Funds mean the funds chosen by the Investment
Committee and described in Appendix A, as amended from time to time, in which
Participant Contributions and Company Core Contributions are held for
investment.

  2.   Sections 2.45 through 2.58 are hereby renumbered to Sections 2.46 through
2.59, and a new section 2.45 is hereby added as follows:

2.45 Qualified Default Investment Alternative means the Participant Investment
Fund chosen by the Investment Committee, as designated in Appendix A, to meet
the requirements of ERISA Section 404(c)(5) and the regulations thereunder.

  3.   The reference to “subsection 2.50” in the new Section 2.59 is hereby
changed to “subsection 2.51.”     4.   In section 3.08(d), the last sentence of
the second to last paragraph is hereby amended to read: “If a Participant shall
make application to withdraw any Before-Tax Contribution due to hardship, future
contributions shall be suspended in accordance with Paragraph 3.08(e)(C).”    
5.   In section 4.02, before the last sentence of the first paragraph, the
following sentence is hereby added:

Notwithstanding the above, if the Trustee does not receive direction from the
Participant regarding amounts credited to such Participant’s Plan accounts, such
amounts shall be held and invested in the Qualified Default Investment
Alternative.

  6.   In section 4.02, the last paragraph before section 4.02(a) is hereby
deleted and replaced in its entirety by the following:

Each of the Participant Investment Funds is currently invested in the particular
Investment Vehicle specified in Appendix A, although the Investment Committee

1



--------------------------------------------------------------------------------



 



may from time to time replace, add to, or discontinue such Investment Vehicles,
excluding the Company Stock Fund, without amending the Plan, upon notice to
Participants.

  7.   In section 4.06, the first sentence is hereby amended to read as follows:
“At such times as required by law or as the Plan Administrator deems necessary
or desirable for the purpose of administering the Plan, each Participant will be
furnished with a statement showing the status of his or her Plan accounts as of
such dates as are selected by the Plan Administrator.”     8.   The first
paragraph of section 5.01 is hereby amended to read as follows:

5.01 General. Subject to Sections 5.03 and 5.05, distribution to any person
entitled to receive any amounts then held by the Trustee in the Participant
Investment Funds described in Article IV shall be made by the Trustee in a lump
sum or, at the election of such person, in up to, but not exceeding, ten
substantially equal annual installments, in the manner described in (a) and
(b) below. If installments are elected, the election may be rescinded at a later
date, at which time the remaining balance in the Participant’s accounts shall be
paid in a lump sum.

  9.   Section 5.01(b) is hereby deleted and replaced in its entirety by the
following:

(b) Company Stock Distributions. Amounts credited to a Participant’s accounts
which are held by the Trustee in the Company Stock Fund shall be distributed in
cash. Notwithstanding the foregoing, amounts credited to a Participant’s account
in the Company Stock Fund may be distributed in the form of shares of Company
Stock at the election of the Participant or the Participant’s Beneficiary or
alternate payee, as the case may be. Distribution of a Participant’s interest in
a fractional share of Company Stock shall be made in cash. Notwithstanding the
above, for persons electing installment distributions commencing on or after
October 1, 2006, distributions of amounts credited to the Company Stock Fund
must be made in cash.

  10.   Appendix A is hereby amended by adding the following paragraph at the
bottom:

The Qualified Default Investment Alternative is the Tier 1 — Life Cycle
Investment Option. Contributions will be invested in a particular fund within
that Tier based on the Participant’s age in accordance with procedures
determined by the Plan Administrator.

                            Lynn C. Minella
   
 
  Date:        
 
     
 
   

2